Citation Nr: 0827634	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1958 to November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In private chiropractic records in the claims folder, it has 
been noted that the veteran has been seen by a neurosurgeon 
for his disability.  No such records have been associated 
with the claims folder.  Because VA is on notice that there 
are additional records that may be applicable to the 
veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(1) (2007); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  On remand, the RO should attempt to 
obtain all of the veteran's outstanding treatment records, in 
particular any neurosurgery treatment records. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Service treatment records show that in October 1964, the 
veteran was seen for back pain in the lumbosacral area.  The 
examination report at service discharged in October 1964 
noted that he had sacralization of L5-S1 of the lumbosacral 
vertebrae L5 of the right, which was congential and 
manifested by pain and stiffness of the spine.  While 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection, service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); 
VAOPGCPREC 82-90 (July 18, 1990).  Service connection can 
also be granted for residuals of disease or injury that are 
additional or superimposed on a congenital anomaly.  On 
remand, the veteran should be afforded an examination to 
determine whether his pre-existing congential back disorder 
was aggravated in service and whether there is any additional 
or superimposed disability as the result of disease or injury 
in service.  The examiner should also identify any other back 
disorders and opine as to the etiology of such.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran identify all 
practitioners who treated him for his 
back disorder, specifically any 
neurosurgeons.  With any necessary 
assistance from the veteran, the RO 
should attempt to obtain all of the 
veteran's clinical records identified 
for treatment of his back disorder.  
All efforts to obtain these should be 
fully documented.

2.	Schedule the veteran for a spine 
examination to ascertain the nature and 
etiology of any current back 
disability.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should first identify all 
current disability(ies) of the spine.  
With regard to each diagnosed 
disability, the examiner should offer 
an opinion as to whether there is a 50 
percent probability or greater that the 
disability is related to service.  

In providing the above requested 
opinion, the examiner should also 
indicate whether there is a 50 percent 
probability or greater that 
sacralization of L5-S1 was aggravated 
in service (i.e., increased in severity 
beyond the natural progress of the 
disability).  

The examiner should provide the 
rationale for any opinion provided.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


